Exhibit 10.4

Amendment No. 3, dated as of the 4th day of June, 2010 (“Amendment No. 3”), to a
certain Patent Assignment And License Agreement, dated May 21, 2008, as amended
and/or supplemented by Amendment No. 1 dated October 9, 2008, Patent Assignment
dated November 3, 2008, and Amendment No. 2 dated June 18, 2009 (collectively,
the “Agreement”), by and between Ribotask ApS, having its offices at Unsbjergvej
2A, 5220 Odense SØ, Denmark, being a corporation established under the laws of
Denmark (“Assignor”), and MDRNA, Inc. (f/k/a Nastech Pharmaceutical Company
Inc.), having its offices at 3830 Monte Villa Pkwy, Bothell, WA 98021, being a
corporation established under the laws of the State of Delaware, United States
of America (“Assignee”).

WHEREAS, the parties wish to modify the Agreement as set forth herein;

NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein, the parties hereto hereby agree as follows:

1. Assignor hereby acknowledges and confirms that all amounts which have become
due from Assignee on or prior to the date of this Amendment No. 3 have been paid
in full and that Assignee has otherwise complied with all of its obligations
under the Agreement through the date of this Amendment No. 3. For the avoidance
of doubt, it is understood and agreed that transfer from Assignee to Assignor of
the last payment of two hundred fifty thousand U.S. dollars (USD $250,000)
pursuant to Amendment No. 2 of the Agreement dated June 18, 2009, is due on
July 1, 2010. Assignee hereby acknowledges and confirms that, to its actual
knowledge, Assignor has complied with all of its obligations under the Agreement
through the date of this Amendment No. 3. The parties also acknowledge and agree
that, pursuant to the Patent Assignment dated November 3, 2008 between the
parties, additional patent rights were added as “Assigned Patents” under the
Agreement.

2. The first paragraph of Section 3, Consideration, of the Agreement is hereby
amended and restated to read in its entirety as follows:

“As an inducement to Assignor to execute this Patent Assignment Agreement,
Assignee hereby grants to Assignor a royalty-bearing worldwide, co-exclusive
(with Assignee) license to use the inventions, ideas and information embodied in
the Assigned Patents solely to develop, make, use and sell products for use as
reagents for research purposes only, all of which products shall be considered
Covered Products for purposes of this Agreement.

(a) Assignor has the right to sublicense, however only with the prior written
consent of Assignee, not to be unreasonably withheld. In connection with any
such sublicense, Assignor shall use its best efforts to ensure that its
customers do not use the products for any purpose other than as reagents for
research use, and that its sublicensees do not use the inventions, ideas and
information embodied in the Assigned Patents for any purpose other than as
reagents for research use (the “Scope”). Assignor shall promptly notify Assignee
in writing if Assignor becomes aware of any actual or potential use by any of
Assignor’s customers or sublicensees



--------------------------------------------------------------------------------

that is beyond the Scope. In connection therewith, Assignor shall, without
limitation, regularly and closely monitor the activities of its customers and
sublicensees. If Assignor becomes aware of any such misuse by any of its
customers or sublicensees, then Assignor shall immediately provide a written
demand to such customer or sublicensee (with a copy to Assignee) to immediately
cease all such misuse and, if such customer or sublicensee does not immediately
cease such misuse, Assignor shall immediately terminate the underlying customer
or sublicense agreement.

(b) Assignee shall be automatically deemed as, and shall be named, a third party
beneficiary under any customer or sublicense agreement and may enforce the
provisions of any such customer or sublicense agreement as if named as the
seller or sublicensor thereunder.

(c) For purposes of this Agreement, “reagents” means “UNA amidites”, and
“UNA-containing oligonucleotides” such as “UsiRNA constructs”.

3. Subsection 3.1.1 of the Agreement is hereby amended and restated to read in
its entirety as follows:

“All rights under the Assigned Patents other than those expressly provided in
this Section 3.1 are hereby reserved to Assignee; provided, however, that
Assignee may not sublicense the inventions, ideas and information embodied in
the Assigned Patents except in connection with the research and/or development
of a therapeutic or diagnostic product(s) of Assignee and/or its sublicensee(s).
For the avoidance of doubt, Assignor shall have no right under its license to
develop, make, use and sell products intended for therapeutic or diagnostic
use.”

4. Subsection 3.1.3(b) of the Agreement is hereby amended by deleting the word
“therapeutic” from the third line thereof.

5. As an inducement to Assignor to execute this Amendment No. 3, and in full
satisfaction of any and all payment and other obligations of Assignee due to
Assignor under Section 3 of the Agreement on or prior to the date of this
Amendment No. 3, Assignee agrees to pay Assignor seven hundred fifty thousand
U.S. dollars (USD $750,000), to be due and payable in three (3) equal payments
of two hundred fifty thousand U.S. dollars (USD $250,000) on each of October 1,
2010, January 1, 2011 and April 1, 2011.

6. Exhibit A to the Agreement (Assigned Patents) is hereby amended and restated
to read in its entirety as set forth on Exhibit A attached hereto.

7. For the avoidance of doubt, it is understood and agreed that pursuant to
Amendment No. 2 of the Agreement dated June 18, 2009, any and all royalty
payment, milestone payment and sublicense revenue sharing obligations of
Assignee and any and all due diligence obligations of Assignee pursuant to the
Agreement were deleted in their entireties.

 

2



--------------------------------------------------------------------------------

8. To support the licensing efforts of Assignor and Assignee, both parties
understand and agree that the Agreement under confidentiality provision can be
shown to potential licensees provided however that the terms (“Consideration
sections”) of the Agreement are redacted.

9. Except as specifically modified by this Amendment No. 3, all provisions of
the Agreement shall remain in full force and effect.

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed as of the day and year first above written.

 

ASSIGNOR:

 

Ribotask ApS

   

ASSIGNEE:

 

MDRNA, Inc.

By:  

/s/ Jesper Wengel

    By:  

/s/ Peter S. Garcia

Name:   Jesper Wengel, Ph.D.     Name:   Peter S. Garcia Title:   Chairman of
the Board     Title:   CFO

 

By:  

/s/ Suzy Lena Wengel

Name:   Suzy Lena Wengel Title:   CEO

 

3



--------------------------------------------------------------------------------

EXHIBIT A – ASSIGNED PATENTS

 

MDRNA

DOCKET #

  

APP. SERIAL #

FILING DATE (FD)

  

TITLE

-   

PA200800534

FD: 4/11/2008

   -   

PA200700751

FD: 5/22/2007

   -   

PA200701718

FD: 11/30/2007

   -   

PA200701785

FD: 12/14/2007

   08-07PCT   

PCT/US2008/64417

FD: 5/21/2008

  

HYDROXYMETHYL SUBSTITUTED RNA
OLIGONUCLEOTIDES AND RNA COMPLEXES

08-07AU   

AU 2008256871

FD: 5/21/2008

  

HYDROXYMETHYL SUBSTITUTED RNA
OLIGONUCLEOTIDES AND RNA COMPLEXES

08-07BR   

TBD

FD: 5/21/2008

  

HYDROXYMETHYL SUBSTITUTED RNA
OLIGONUCLEOTIDES AND RNA COMPLEXES

08-07CA   

TBD

FD: 5/21/2008

  

HYDROXYMETHYL SUBSTITUTED RNA
OLIGONUCLEOTIDES AND RNA COMPLEXES

08-07CN   

CN 200880016977.5

FD: 5/21/2008

  

HYDROXYMETHYL SUBSTITUTED RNA
OLIGONUCLEOTIDES AND RNA COMPLEXES

 

4



--------------------------------------------------------------------------------

08-07EP   

EP 2008780679

FD: 5/21/2008

  

HYDROXYMETHYL SUBSTITUTED RNA
OLIGONUCLEOTIDES AND RNA COMPLEXES

08-07IL   

IL 202040

FD: 5/21/2008

  

HYDROXYMETHYL SUBSTITUTED RNA
OLIGONUCLEOTIDES AND RNA COMPLEXES

08-07IN   

TBD

FD: 5/21/2008

  

HYDROXYMETHYL SUBSTITUTED RNA
OLIGONUCLEOTIDES AND RNA COMPLEXES

08-07JP   

JP 2010-509534

FD: 5/21/2008

  

HYDROXYMETHYL SUBSTITUTED RNA
OLIGONUCLEOTIDES AND RNA COMPLEXES

08-07KR   

KR 1020097024222

FD: 5/21/2008

  

HYDROXYMETHYL SUBSTITUTED RNA
OLIGONUCLEOTIDES AND RNA COMPLEXES

08-07MX   

MX/a/2009/012568

FD: 5/21/2008

  

HYDROXYMETHYL SUBSTITUTED RNA
OLIGONUCLEOTIDES AND RNA COMPLEXES

08-07MY   

PI 20094688

FD: 5/21/2008

  

HYDROXYMETHYL SUBSTITUTED RNA
OLIGONUCLEOTIDES AND RNA COMPLEXES

08-07NZ   

NZ 580712

FD: 5/21/2008

  

HYDROXYMETHYL SUBSTITUTED RNA
OLIGONUCLEOTIDES AND RNA COMPLEXES

08-07SG   

SG 200907326-3

FD: 5/21/2008

  

HYDROXYMETHYL SUBSTITUTED RNA
OLIGONUCLEOTIDES AND RNA COMPLEXES

08-07ZA   

ZA 2009/07529

FD: 5/21/2008

  

HYDROXYMETHYL SUBSTITUTED RNA
OLIGONUCLEOTIDES AND RNA COMPLEXES

08-07US   

U.S. 12/515,403

FD: 5/21/2008

  

HYDROXYMETHYL SUBSTITUTED RNA
OLIGONUCLEOTIDES AND RNA COMPLEXES

08-11P1   

U.S. 61/091,165

FD: 8/19/2008

  

OLIGONUCLEOTIDES AND RNA COMPLEXES
WITH UNLOCKED NULCEIC ACIDS

 

5